Case: 13-30967      Document: 00512602412         Page: 1    Date Filed: 04/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-30967                               April 21, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
FELIX IGNACIO LAMBERTI LEDEZMA,

                                                 Petitioner-Appellant

v.

JOSEPH P. YOUNG,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:12-CV-2935


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       In March 2009, Felix Ignacio Lamberti Ledezma, federal prisoner
# 81449-004, was convicted by guilty plea in the Southern District of Florida of
two counts of conspiracy to possess with intent to distribute five kilograms or
more of cocaine, pursuant to 46 U.S.C. §§ 70503(a) & 70506. He appeals from
the dismissal of his 28 U.S.C. § 2241 petition challenging his counts of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30967     Document: 00512602412    Page: 2   Date Filed: 04/21/2014


                                 No. 13-30967

conviction. We review the dismissal de novo. Pack v. Yusuff, 218 F.3d 448,
451 (5th Cir. 2000).
      As the district court determined, because Lamberti Ledezma seeks to
challenge the validity of his conviction, rather than the manner in which his
sentence has been executed, his petition properly arises under 28 U.S.C.
§ 2255. See Pack, 218 F.3d at 451-52. Lamberti Ledezma may not use § 2241
as a vehicle to challenge his conviction because he has not shown that § 2255
“is inadequate or ineffective to test the legality of his detention.”     Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). A § 2255 motion
must be filed by the movant in the court that convicted him. § 2255(a); Ojo v.
INS, 106 F.3d 680, 683 (5th Cir. 1997). Because the district court did not enter
the judgment of conviction, it did not err in dismissing the petition rather than
construing it as a § 2255 motion.
      AFFIRMED.




                                       2